"Walker, J.
This was an indictment under the Act of November, 1862, “ to prevent the unnecessary consumption of grain by distillers and manufacturers of spirituous liquors in Georgia; ” and the question is, whether, under that Act, the distillation of sugar cane seed, (or millet) into spirituous liquors is illegal. The Act says, it shall not be lawful for any person, in *457this State, to make any spirituous liquors “ out of any corn, wheat, rye, or other grain, except for medicinal purposes,” etc., and under a license. Is millet, or sugar-cane seed, “ grain ?” We think it is. Webster’s Dictionary says, grain “ is a single seed or hard seed of a plant, particularly of those kinds whose seeds are used for food of man or beast.” Grain, without a definitive, signifies corn in general, as wheat, rye, barley, oats, and maize. The sugar-cane seed come clearly within this definition; for they are seeds used for food of man and beast, and during the war became, in some localities, a very important article of food. Again, by the Act of April 11th, 1863, pamphlet Acts, p. 141, to amend the before recited Act, it is made unlawful to make. spirituous liquors from “ corn, wheat, rye, barley, oats, millet, rice, or other grain. This Act most clearly calls “ millet “ grain,” for it is named with corn, wheat, rye, and “ other grain,” and then names other substances, such as sugar, molasses, etc., which are forbidden to be distilled. This, we consider, a legislative construction, and one with which we are satisfied, that millet is grain, and its distillation prohibited by the Act of 1862.
It is insisted, however, by counsel for plaintiff in error, that the words “other grain” are “too loose” to embrace more than “ corn, wheat, and rye; or, at most, such grains as were at the time of its adoption, commonly raised and used by the people, for bread, and for the purpose of distillation; and the Act, 14 Geo., II, c. 6, 1 Bl. Com. 88 is referred to, in which “ stealing sheep, or other cattle,” was made felony without benefit of clergy. But these general words, “ or other cattle,” being looked upon as much too loose to create a capital offence, the Act was held to extend to nothing but sheep. This was well enough, perhaps, in cases made capital by statute, and was in accordance with the spirit of the age. But I apprehend a different rule obtains now. In Hall vs. the State, 3 Ga. Rep., 22, Judge Warner, quoting from C. J. Marshall, in the case of United States vs. Wiltberger, 5 Whea. Rep. 76, says: “ That although penal laws are to be *458construed strictly, they are not to be construed so strictly as to defeat the obvious intention of the Legislature. The maxim is not to be so applied as to narrow the words of the statute to the exclusion of cases which those words, in their ordinary acceptation, or in that sense in which the Legislature has obviously used them, would comprehend. The intention of the Legislature is to be collected from the words they employ.” And in that case the Court held, under the statute which prohibits keeping open Upjplmg houses, that a party was guilty if he kept open a tippling house, on the Sabbath day. 3 Ga. R. 18. Again, the construction contended for would render nugatory the general clauses embraced in our penal Code, of which there are quite a number, and which have, without objection, so far as we know, been enforced for many years. The intention of the Legislature, clearly expressed, was to prohibit the distillation of all grain, and it is our duty to carry out this declared will. By the construction we give the words “ other grain,” we carry out the obvious policy of the Legislature, as well as give effect to their enactments. "We think these words should receive their natural and appropriate meaning, and that our construction gives efficiency to the law. We do not think the verdict was aginst law and the evidence in the cáse. We, therefore, affirm the judgment of the Court below, on both grounds.
Judgment affirmed.